Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the RCE filing of 6-16-2022. Claims 1-20 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jhoney et al. (“Jhoney” 20120150789 A1) in view of Kessen et al. (“Kessen” 20060026253 A1), Pourcyrous (20190073108 A1) Haynes et al. (“Haynes” 20090100171 A1) and Kaminsky et al. (“Kaminsky” 20050055412 A1).  
Claim 1: Jhoney discloses an apparatus for managing a concentration mode, the apparatus comprising at least one processor and at least one memory, the at least one memory having computer-coded instructions therein, the computer-coded instructions configured to, in execution with the at least one processor, cause the apparatus to:
detect a set of signals associated with user engagement, for a user of a group-based communication system (Paragraph 88; engagement), with a set of executed applications (Paragraphs 148-151; system monitors user interaction with systems of the environment);
from the group-based communication system, a status indicator, wherein the status indicator is generated by the group-based communication system (Paragraphs 148-151, 245 and 247; indicator); and
Jhoney may not explicitly disclose the engagement of the user concentration criterion; 
wherein an application of the set of executed applications corresponds to a respective concentration level indicator;
determine whether the set of signals satisfies at least one concentration criterion; in response to a determination that the set of signals satisfies the at least one concentration criterion, receive, from the group-based communication system, a status indicator associated with the user, wherein the status indicator associated with the user is generated by the group-based communication system; and
automatically modify a rendering within a user interface of the client device, based on the status indicator, a rendering is within the user interface associated with a group based communication application 
Kessen is provided and discloses concentration criteria such as user focus within an application, z-order and minimization inputs. These criterion are used to provide a status indicator which is rendered to the group. (Figures 7 and 10 Paragraphs 33, 35 and 58-61). Further other signals like calendar events trigger status change and automatically change the status and a rendering of the interface. 
Additionally, an application which is part of the applications within the interface has concentration level indicator based on a determined z-order (Paragraphs 35, 57, 61 and 63; the application at the top of the z-order has a higher concentration indicator and factors into availability).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device and provide (focus/concentration) criterion and levels along with automated updates in extended analysis from usage patterns of Jhoney. One would have been motivated to provide the functionality to capture explicit conditions in order to gauge a user’s focus/availability.   
Jhoney as modified by Kessen provides concentration level indicators of applications based on z-order, therefore the application aspect of engagement is analyzed (see Kessen). Pourcyrous is provided to further expound on a functionality for concentration level indicators based at least in part on the user engagement with a first element corresponding to a first concentration level indicator and the user engagement with a second element corresponding to a second concentration level indicator different from the first concentration level indicator;
Pourcyrous discloses a user engagement determination with a document or transaction (could be reasonably assumed as applications) (Paragraphs 17-20). Further different documents and or transactions have importance levels (i.e. weights) that are used as an equivalent for concentration levels regarding a user engagement (Paragraphs 20-22). The more important areas have/require higher level on attention consideration which requires a different level of engagement. The system provides an attention/concentration indicator to system based on user engagement level with those items (Figure 2 and Paragraph 35).
This feedback of interaction with weighted areas could be incorporated within the monitoring capability of Jhoney. 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device and provide attention/concentration indicators based on user engagement with the applications found in the communication system of the modified Jhoney. One would have been motivated to provide the functionality to ensure conditions are accurately captured to gauge a user’s attentiveness.   

Jhoney may not explicitly disclose modify, based on the status indicator associated with the user, a rendering within a user interface belonging to the user of the group based communication system.
Haynes is provided to disclose a status indicator functionality that is associated with a user and based on criteria being meet, the indicator updates a status which is presented on the user’s computer/interface along with other users’ computers/interfaces within the system (Paragraphs 18-20; over the shoulder status presented on user interface and other computers). Paragraph 20 states the indicator which provided is automatically toggled to modify a current status rendering.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device and provide status indicators to all participants (including the first person user) in the system of Jhoney. One would have been motivated to provide the functionality to capture real-time conditions for better feedback, and possible modification/correction.   
Last, Jhoney may not explicitly disclose wherein, to automatically modify the rendering within the user interface, the apparatus is configured to refrain from rendering notification information for a group-based communication of the group-based communication system in the user interface belonging to the user based on the status indicator associated with the user.
Kaminsky is provided to disclose a policy based management of notifications, a group based communication system will suppress messages based on status of the user (Figures 4-5 and Paragraphs 41, 45 and 58). Calendar events can trigger a status change and implement the policies that suppress message/notification rendering. Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device and provide criterion that effects the modification of the interface and suppresses messages of Jhoney. One would have been motivated to provide the functionality to capture explicit conditions in order to gauge a user’s focus/availability.   




Claim 2: Jhoney, Kessen, Pourcyrous, Haynes and Kaminsky disclose an apparatus of claim 1, wherein determining whether the set of signals satisfies the at least one concentration criterion comprises at least one of:
generating a concentration score based on the set of signals; identifying an output from a model based on the concentration score (Jhoney: Paragraphs 148 152 and 155-156(model) 163); determining an application full screen status associated with at least one executed application of the set of executed applications; and determining a focused application identifier. Jhoney looks at application usage and Kessen further determines screen size status (Kessen: Paragraphs 35 and 60-61).
Claim 3: Jhoney, Kessen, Pourcyrous, Haynes and Kaminsky disclose an apparatus of claim 1, wherein, to automatically modify the rendering within the user interface, the apparatus is configured to:
determine the status indicator associated with the user represents the activated status; and in response to determining that the status indicator associated with the user represents the activated status, update the rendering within the user interface (Jhoney: Paragraph 247, Kessen: Figures 7 and 10; Status can change be activated for determined availability and Haynes: Paragraphs 9 and 53; available, busy; over the shoulder activated).
Claim 4: Jhoney, Kessen, Pourcyrous, Haynes and Kaminsky disclose an apparatus of claim 1, wherein the apparatus is further configured to:
identify a trained model based on a user account identifier of the user, the set of executed applications, or a combination thereof, and apply the set of signals to the trained model to generate a concentration score (Jhoney: Paragraphs 152-156; model based on state of the user).
Claim 5: Jhoney, Kessen, Pourcyrous, Haynes and Kaminsky disclose an apparatus of claim 1, wherein to detect at least a portion of the set of signals, the apparatus is configured to:
parse a set of user interactions to determine an application interactions rate associated with the set of executed applications (Jhoney: Paragraphs 149-156; usage context parses interactions and agent probes also utilized).
Claim 6: Jhoney, Kessen, Pourcyrous, Haynes and Kaminsky disclose an apparatus of claim 1, wherein to detect at least a portion of the set of signals, the apparatus is configured to:
detect at least one signal comprising a user interaction associated with an external resource accessed using the group-based communication system;
generate a set of user interactions comprising the at least one signal; and store the set of user interactions associated with the group based communication system or associated with a user account identifier of the user (Jhoney: Paragraphs 149-152; looks at activities (some could be external i.e. mail) and 251 (stored history) and Haynes: Paragraphs 29 and 31; store).
Claim 7: Jhoney, Kessen, Pourcyrous, Haynes and Kaminsky disclose an apparatus of claim 1, wherein the apparatus is further configured to: render a signal gathering approval interface; receive a signal gathering authentication in response to additional user engagement, via the group-based communication system, with the signal gathering approval interface; and store, in a user approval database, the signal gathering authentication associated with the group-based communication system or associated with a user service account for the user (Jhoney: Paragraph 148, 166 and 230; prompt for approval).


Claims 8 and 15 are similar in scope to claim 1 and therefore rejected under the same rationale. 

Claims 9 and 16 are similar in scope to claim 2 and therefore rejected under the same rationale. 

Claims 10 and 17 are similar in scope to claim 3 and therefore rejected under the same rationale. 

Claims 11 and 18 are similar in scope to claim 4 and therefore rejected under the same rationale. 

Claims 12 and 19 are similar in scope to claim 5 and therefore rejected under the same rationale.
 
Claim 13 is similar in scope to claim 6 and therefore rejected under the same rationale. 

Claims 14 and 20 are similar in scope to claim 7 and therefore rejected under the same rationale. 



Response to Arguments
Applicant's arguments have been considered, but they are not persuasive. Examiner believes that the amended areas are addressed by the cited references Kessen and Pourcyrous.
Kessen as stated in the rejection looks at an application within the communication interface, the application has a concentration level indicator and the determination is based on user engagement. Z-order of the applications in Kessen is used as attention/concentration level indicators (Paragraph 35 and 61). If a user is interacting with an application at the top of the z-order the concentration indicator is higher than applications which are overlapped and lower in the z-order.  
Pourcyrous also provides concentration level indicators which could be incorporated into elements of the modified system.
Pourcyrous has weighted elements (documents/transactions) 
The more important areas have/require higher level on attention consideration that requires a different level of engagement. The system provides an attention/concentration indicator for those areas to system, based on user engagement level with those items (Figure 2 and Paragraph 35).
Therefore as the claim amendment is currently presented, it is believed that the references provide mapped functionality to the required limitations. 
 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Murray (20150271110 A1) “AUTOMATED STAUS BASED CONNECTION HANDLING” Paragraph 27
Becker et al. (7444379 B2) “Method for automatically setting chat status based on user activity in local environment” Figure 9; looks at user activity within the system.

Blackstock et al. (20200409533 A1) “Generating animation overlays in a communication session” Figure 5a-b and Paragraph 48; provides status of all users of the communication within the interface of the system. (see figure below with status avatar for the first and second user presented on each device)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/      Primary Examiner, Art Unit 2178     
7-29-2022